Citation Nr: 0007170	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-12 058A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the August 
1997 decision of the Board of Veterans Appeals' (Board) in 
which entitlement to service connection for a psychiatric 
disability, was denied.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  

This matter comes before the Board on a motion from the 
claimant, who lives in the jurisdiction of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  St. 
Petersburg, Florida.  

In November 1998, the Board notified the veteran that his 
motion for reconsideration had been denied.  

The veteran was previously represented by Raymond Rivera-
Esteves, Attorney at Law.  He has brought the current motion 
without representation.  


FINDINGS OF FACT

1.  In August 1997 the Board denied entitlement to service 
connection for a psychiatric disability.  

2.  It is not alleged or shown that the applicable statutory 
and regulatory provisions extant at the time of the Board's 
August 1997 decision were ignored or incorrectly applied.  

3.  The veteran's allegation of clear and unmistakable error 
(CUE) based on new evidence fails to meet the threshold 
pleading requirements for revision on the grounds of CUE.  

4.  The veteran's allegation of CUE based on the weight 
assigned the evidence of record at the time of the August 
1997 decision, fails to meet the threshold pleading 
requirements for revision on the grounds of CUE.  

5.  Any other general allegations of CUE in the August 1997 
Board decision fail to meet the threshold pleading 
requirements for revision on the grounds of CUE and do not 
allege or show that the applicable statutory and regulatory 
provisions extant at the time of those decisions were ignored 
or incorrectly applied.  


CONCLUSION OF LAW

The veteran failed to meet the minimum pleading requirements 
warranting a conclusion that the Board decision of August 
1997 denying entitlement to service connection for a 
psychiatric disability, was clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§ § 20.1400, 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1997, the Board found that although a chronic, mild 
anxiety reaction was first diagnosed in May 1952, more than 
six years after the appellant's separation from service, it 
was not shown to be related to service.  It concluded that a 
psychiatric disability was not incurred in or aggravated by 
wartime service.   

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to 38 C.F.R. §§ 20.1400-1411 (1999).  
The veteran was furnished a copy of these regulations in 
April 1999.  According to the regulations, CUE is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Ibid.  Review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when the decision was made.  38 
C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following: (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for CUE in a Board 
decision must satisfy specific pleading requirements, and if 
it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  Non-specific allegations of failure to follow 
regulations, failure to give due process, and other general, 
non-specific allegations of error are examples of allegations 
that will not meet the pleading requirements necessary for a 
valid motion for CUE in a Board decision.  Consequently, this 
discussion will be limited to the specific allegations of the 
veteran.  The Board will address the discernible allegations 
of CUE.  The Board finds that any other bases of relief which 
may be implied by other readers do not meet the specific 
pleading requirements of the regulation.   38 C.F.R. 
§ 20.1404(b) (1999).  

The regulations governing CUE in Board decision were intended 
to codify the existing caselaw as to current requirements for 
a viable claim of CUE.  In this regard, in view of the 
standard that error must be undebatable and about which 
reasonable minds can not differ, the "benefit of the doubt" 
rule of 38 U.S.C.A. § 5107(b) can never be applicable; an 
error either undebatably exists or there was no error within 
the meaning of 38 C.F.R. § 3.105(a).  Russell v. Principi, 3 
Vet. App. 310, 314 (1992) (en banc).  

The veteran argues that the Board decision was in error in 
concluding that a psychiatric disability was first manifested 
in 1952.  He submits a copy of a document showing a claim in 
1947 and argues that it supports the presence of a disability 
at that time.  This document is the veteran's claim received 
in June 1960.  The 1947 date was written by the veteran or at 
his direction, in 1960.  It was entirely reasonable and not 
CUE that the Board should not find this claim to be evidence 
of an earlier psychiatric disability.  

While there is documentation on file dated in 1946 and 1947, 
there is no claim for service connection for a psychiatric 
disorder on file which was received in 1946 or 1947.  

The veteran has also submitted other correspondence 
pertaining to the previous reopening and processing of his 
claim.  Reopening a claim simply means that there is new 
evidence which must be considered to fairly decide the 
matter.  38 C.F.R. § 3.156 (1999).  It does not mean the 
evidence is such that claimant will ultimately prevail.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran notes that the case was previously remanded by 
the United States Court of Appeals for Veterans Claims 
(Court).  However, the veteran did not appeal the August 1997 
Board decision to the Court.  Thus, any weighing of the 
evidence which the Board was instructed by the Court to 
perform in the 1997 Board denial is not a valid basis for 
CUE.  The Board weighed the veteran's statements and that of 
his supporting physician against the actual records and 
opinions of other doctors and found the preponderance of 
evidence to be against the claim.  The veteran's assertion 
that his own statements of inservice incurrence should be 
given greater probative weight goes to how the facts were 
weighed or evaluated.  As such, they are not a basis for CUE.  
38 C.F.R. § 20.1403(d)(3).  

The veteran's current arguments about evidence are 
essentially as to how the evidence was weighed.  A 
disagreement as to how the facts were weighed or evaluated is 
not an allegation of CUE.  38 C.F.R. § 20.1403(d)(3).  

The veteran has also submitted some newspaper clippings and 
other new evidence.  Review for CUE in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).  New evidence 
does not establish CUE.  

CUE is the kind of error, of fact or of law, that when called 
to the attention of the later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  While the 
veteran may continue to disagree with the way in which the 
facts in this case were weighed in the Board's decision, he 
has not identified any error of fact or law which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  


ORDER

The motion to find CUE in the August 1997 decision of the 
Board which denied entitlement to service connection for a 
psychiatric disability, and to revise the decision on that 
basis, is denied.  



		
	JOHN FUSSELL
Acting Member, Board of Veterans' Appeals


 



